

115 HR 2322 IH: Injured and Amputee Veterans Bill of Rights
U.S. House of Representatives
2017-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2322IN THE HOUSE OF REPRESENTATIVESMay 3, 2017Mr. Walberg (for himself, Mr. Ruiz, Mr. Hudson, Mr. Pittenger, and Mr. Jones) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to educate certain staff of the Department of Veterans
			 Affairs and to inform veterans about the Injured and Amputee Veterans Bill
			 of Rights, and for other purposes.
	
 1.Short titleThis Act may be cited as the Injured and Amputee Veterans Bill of Rights. 2.Injured and Amputee Veterans Bill of Rights (a)DisplayThe Secretary of Veterans Affairs shall ensure that the Injured and Amputee Veterans Bill of Rights described in subsection (d) is printed on signage in accessible formats and displayed prominently and conspicuously in each prosthetics and orthotics clinic of the Department of Veterans Affairs.
 (b)Education of Department employeesThe Secretary of Veterans Affairs shall ensure that employees of the Department of Veterans Affairs who work at prosthetics and orthotics clinics and who work as patient advocates with veterans who receive care at such clinics, including Federal recovery coordinators and case managers, receive training on the Injured and Amputee Veterans Bill of Rights described in subsection (d).
 (c)Outreach to veteransThe Secretary of Veterans Affairs shall conduct outreach to inform veterans about the Injured and Amputee Veterans Bill of Rights described in subsection (d) by—
 (1)ensuring that such Bill of Rights is available on the Internet Web site of the Department of Veterans Affairs; and
 (2)conducting other types of outreach targeted at specific groups of veterans, which may include outreach conducted on other Internet Web sites or through veterans service organizations.
 (d)Injured and Amputee Veterans Bill of RightsThe Injured and Amputee Veterans Bill of Rights described in this subsection is a statement that injured and amputee veterans should have, at a minimum, the following rights:
 (1)The right to access the highest quality prosthetic and orthotic care, including the right to the most appropriate technology and best qualified practitioners.
 (2)The right to continuity of care in the transition from the Department of Defense health program to the Department of Veterans Affairs health care system, including comparable benefits relating to prosthetic and orthotic services.
 (3)The right to select the practitioner that best meets their orthotic and prosthetic needs, whether or not that practitioner is an employee of the Department of Veterans Affairs, a private practitioner who has entered into a contract with the Secretary of Veterans Affairs to provide prosthetic and orthotic services, or a private practitioner with specialized expertise.
 (4)The right to consistent and portable health care, including the right to obtain comparable services and technology at any medical facility of the Department of Veterans Affairs across the country.
 (5)The right to timely and efficient prosthetic and orthotic care, including a speedy authorization process with expedited authorization available for veterans visiting from another area of the country.
 (6)The right to play a meaningful role in rehabilitation decisions, including the right to receive a second opinion regarding prosthetic and orthotic treatment options.
 (7)The right to receive appropriate treatment, including the right to receive both a primary prosthesis or orthosis and a functional spare.
 (8)The right to be treated with respect and dignity and have an optimal quality of life both during and after rehabilitation.
 (9)The right to transition and readjust to civilian life in an honorable manner, including by having ample access to vocational rehabilitation, employment programs, and housing assistance.
				(e)Monitoring and resolution of complaints
 (1)In generalThe Secretary of Veterans Affairs, acting through the veteran liaison at each medical center of the Department of Veterans Affairs, shall collect information relating to the alleged mistreatment of injured and amputee veterans.
 (2)Quarterly reportsFor each fiscal quarter, the veteran liaison at each medical center of the Department shall submit to the Chief Consultant of Prosthetics and Sensory Aids of the Department a report on any information collected under paragraph (1) during that quarter.
 (3)Investigation and addressing of complaintsThe Chief Consultant, in cooperation with appropriate employees of a medical center of the Department, shall investigate and address any information collected under paragraph (1) at that medical center.
				